Citation Nr: 1741341	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from April 1997 to July 1997, and on active duty from February 2004 to April 2005, to include service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in May 2016.

The Veteran requested a Board hearing on his VA Form 9 Substantive Appeal.  A hearing was scheduled for June 2015, but the Veteran did not report.  Neither the Veteran nor his representative has requested that the hearing be rescheduled or provided good cause.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional development is necessary before a decision is made on the issue on appeal.  

In May 2016, the Board remanded the appeal in part so that a VA examination and opinion could be obtained.  The record reflects that an examination was scheduled for October 2016 and that the Veteran did not report.  The VA Form 21-2507a Request for Physical Examination, however, lists an old address for the Veteran.  As such, it is not clear whether the Veteran received notification of the date and time of the examination.  Incidentally, the Board notes that the Veteran has reported for all other scheduled VA examinations.  Accordingly, the Board finds remand is warranted so that an examination can again be scheduled and notification of such sent to the Veteran at the correct address of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  A copy of the letter notifying the Veteran of the examination must be associated with the file and, if he does not report, the claims file must indicate whether the letter was returned as undeliverable.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Are the Veteran's left knee symptoms attributable to a known clinical diagnosis?  If the Veteran does not now have, but previously had, any such condition, when did that condition resolve?

b.  If there is a diagnosed disability of the left knee at any time during the pendency of the appeal, is it at least as likely as not (50 percent probability or greater) that such disability had onset in or is causally related to the Veteran's active duty service, to include as due to environmental exposure during service in Southwest Asia during the Persian Gulf War? 

c.  If the Veteran has a diagnosed left knee disability which is not directly related to service, is it at least as likely as not (50 percent probability or greater) that such disability is (1) caused by or (2) permanently aggravated by a service-connected disability, to include cervical spine and low back disabilities?

d.  If the Veteran does not have a diagnosed left knee disability, is his disability pattern consistent with (1) a medically unexplained chronic multisymptom illness of unknown etiology or (2) an undiagnosed illness?

Please provide a complete medical rationale for any opinion expressed.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




